      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 1 of 43



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

FONTAINE HORTON,                      :

                                      :
                 Petitioner                Criminal No. 03-CR-14-104
     v.                               :
                                           (JUDGE MANNION)
UNITED STATES OF AMERICA,             :

                                      :
                 Respondent
                              MEMORANDUM

     Pending before the court is petitioner Fontaine Horton’s (“Horton”)

Motion to Vacate, Set Aside, or Correct Sentence, filed on July 11, 2018.

(Doc. 661). Horton’s motion is filed pursuant to 28 U.S.C. §2255 and is based

upon ineffective assistance of counsel claims. Horton, through counsel,

supplemented his §2255 motion on January 31, 2020. (Doc. 679). For the

reasons discussed below, after appointing Horton counsel and conducting

an evidentiary hearing on March 4, 2020, the court will DENY the motion.

I.   BACKGROUND1

     On June 9, 2015, Horton and his co-defendant Reginald Braddy were

both charged in a Superseding Indictment, (Doc. 389), with conspiracy to


     1
      Since the court has previously stated the facts and background of
Horton’s case in its April 14, 2017 Memorandum, (Doc. 609), and since the
                                     1
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 2 of 43



distribute or possess with intent to distribute methamphetamine, cocaine,

and heroin. Additionally, Horton was charged with two counts of distribution

or possession with intent to distribute methamphetamine.2 Both Braddy and

Horton pled not guilty to all counts of the Superseding Indictment. (Docs.

402, 404).

    Following a 4-day trial from May 22 - 26, 2016, a jury found Horton and



parties state them in their instant filings, there is no reason to fully repeat
them herein. (See also Doc. 627-1, Opinion of Third Circuit).

      2
      As the government explains in its brief, (Doc. 667 at 13):

      On April 15, 2014, a grand jury sitting in Scranton issued an indictment
      charging Fontaine Horton, Reginald Braddy and five other co-
      defendants with conspiracy to distribute methamphetamine (Count 1).
      (Doc. 57). The indictment also charged Horton with two counts of
      distribution of methamphetamine (Counts 4 and 5). Id. The five other
      co-defendants in the case negotiated plea agreements. Horton and
      Braddy did not negotiate plea agreements and decided to proceed to
      trial. In preparing for trial and interviewing witnesses, the government
      learned that Horton and Braddy were not only involved in
      methamphetamine trafficking, but were also involved in cocaine and
      heroin trafficking. The government presented this additional evidence
      to the grand jury, which, on June 9, 2015, issued a superseding
      indictment charging Horton and Braddy with conspiracy to distribute
      methamphetamine, cocaine and heroin (Count 1). (Doc. 389). The
      superseding indictment also charged Horton with the same two counts
      of distribution of methamphetamine (Counts 2 and 3) as the original
      indictment. Id.

                                       2
        Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 3 of 43



Braddy guilty on all counts against them in the Superseding Indictment. (Doc.
535).
        A Presentence Report (“PSR”) was prepared regarding Horton. Horton,

through his trial counsel, filed objections to the PSR challenging the drug

quantities used to calculate his Guideline range. (Doc. 594). On April 14,

2017, the court issued a Memorandum, (Doc. 609), and Order, (Doc. 610),

denying Horton’s objections to the PSR based on drug quantities. The court

then conducted a sentencing hearing on April 25, 2017, and sentenced

Horton to 188 months in prison. (Doc. 620). Horton filed a timely notice of

appeal. On December 6, 2017, the Third Circuit affirmed Horton’s conviction

and sentence. See United States v. Braddy and Horton, 2017 WL 6033419

(3d Cir. 2017). (Doc. 627-1). Horton did not file a writ of certiorari.

        On July 11, 2018, Horton timely filed his instant Motion to Vacate, Set
Aside, or Correct his sentence pursuant to 28 U.S.C. §2255. (Doc. 661).3
Horton also filed a brief in support of his motion with three exhibits attached.
(Doc. 662). On September 25, 2019, Horton filed an amended §2255 motion
which is essentially identical to his original motion. (Doc. 664). Attached to
Horton’s amended motion is another brief in support along with an exhibit.



       Since the clerk of court’s office accidentally misplaced Horton’s
        3

original §2255 motion, the court directed Horton to file it again and it was
marked as if filed on July 11, 2018, the date he initially filed his motion.
                                        3
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 4 of 43



     On October 25, 2019, the government filed its brief in opposition to

Horton’s §2255 motion with an Affidavit of trial counsel attached. (Docs. 667,

667-1).

     In his §2255 motion, Horton requested an evidentiary hearing. The

government contended that a hearing was not warranted in this case.

However, “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief, the court shall

cause notice thereof to be served upon the United States Attorney, grant a

prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. §2255(b).

Horton contends that if he had been aware of the plea offer and its

conditions, he would have accepted it and he would have been sentenced to

a significantly lesser term of imprisonment.

     On December 4, 2019, the court issued an Order setting a hearing on

Horton’s §2255 motion for February 5, 2020, and appointed a CJA attorney,

Stephen F. Becker, to represent Horton pursuant to 18 U.S.C. §3006A.

(Docs. 668 & 669). Horton, through counsel, then filed a motion to continue

the hearing and a motion to amend/correct his §2255 motion. The court

granted both motions.



                                      4
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 5 of 43



      On January 31, 2020, Horton filed a counseled supplement to his

§2255 motion with an attached exhibit, namely a copy of a formal written plea

agreement government counsel sent Horton’s trial counsel. (Doc. 679)

Horton then filed another motion to continue the hearing and the court

rescheduled it for March 4, 2020. (Doc. 682).

      The evidentiary hearing was then conducted on March 4, 2020 and

both Horton and trial counsel testified. Also, evidence was submitted by both

parties and admitted by the court.

      The court then directed that supplemental briefs be filed by April 3,

2020, and reply briefs be filed by April 17, 2020. (Doc. 684). The transcript

from the hearing was filed on March 6, 2020. (Doc. 686). Both parties then

timely filed their supplemental briefs. (Docs. 687 & 688). Horton filed a reply

brief on April 17, 2020, (Doc. 689), the government did not.



II.   STANDARD
      When a district court judge imposes a sentence on a defendant who

believes “that the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack, [the defendant]

                                       5
       Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 6 of 43



may move the court which imposed the sentence to vacate, set aside or

correct the sentence.” 28 U.S.C. §2255, ¶1; see United States v. Eakman,

378 F.3d 294, 297-98 (3d Cir. 2004).

      “Unless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief, the court shall ... grant a prompt

hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. §2255(b).

      A §2255 motion “is addressed to the sound discretion of the district

court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). “[A]

motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner

to raise a collateral attack on his or her federal sentence for any error that

occurred at or prior to sentencing.” Paulino v. U.S., 2010 WL 2545547, *2

(W.D.Pa. June 21, 2010) (citations omitted). “In order to prevail on a §2255

motion to vacate, set aside, or correct a sentence, a Petitioner must show

‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the

statutory limits; or (3) an error of fact or law that was so fundamental as to

render the entire proceeding invalid.’” U.S. v. Bates, 2008 WL 80048, *2

(M.D.Pa. Jan. 7, 2008) (quoting Mallet v. U.S., 334 F.3d 491, 496-97 (6th Cir.

2003)). “The petitioner bears the burden of proof under §2255 and must

demonstrate his right to relief by a preponderance of the evidence.” U.S. v.
                                         6
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 7 of 43



Ayers, 938 F.Supp.2d 108, 112 (D.D.C. 2013) (citation omitted). Horton’s

instant claims fall within the purview of §2255 since they challenge the

effectiveness of his trial counsel. Bates, 2008 WL 80048, *3 (“Claims of

ineffective assistance of counsel may be brought in the first instance by way

of a §2255 motion regardless of whether the movant could have asserted

the claim on direct appeal.”) (citing Massaro v. U.S., 538 U.S. 500, 504, 123

S.Ct. 1690 (2003)).

      Additionally, “Section 2255 does not afford a remedy for all errors that

may have been made at trial or during sentencing”, “[r]ather, Section 2255 is

implicated only when the alleged error raises ‘a fundamental defect which

inherently results in a complete miscarriage of justice.’” Williams v. United

States, 2016 WL 6892375, *2 (M.D.Pa. Nov. 22, 2016) (internal citations

omitted).

     The Sixth Amendment to the United States Constitution guarantees a

criminal defendant “the assistance of counsel for his defense.” U.S. Const.

amend. VI. The U.S. Supreme Court in Strickland v. Washington, 466 U.S.

668 (1984) established a two-prong test to evaluate the effectiveness of the

assistance of counsel. In the first prong, the defendant must show “that

counsel’s performance was deficient,” id., 687, and must prove this by

“showing that counsel made errors so serious that counsel was not
                                      7
       Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 8 of 43



functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Id. In addition, the defendant must show that “counsel’s

representation fell below an objective standard of reasonableness.” Id., 687-

88.
      A fair assessment of attorney performance requires that every
      effort be made to eliminate the distorting effects of hindsight, to
      reconstruct the circumstances of counsel’s challenged conduct,
      and to evaluate the conduct from counsel's perspective at the
      time. Because of the difficulties inherent in making the
      evaluation, a court must indulge a strong presumption that
      counsel's conduct falls within the wide range of reasonable
      professional assistance; that is, the defendant must overcome
      the presumption that, under the circumstances, the challenged
      action “might be considered sound trial strategy.”

Id., 689.

      In the second prong, a defendant must show that counsel’s deficient

performance “prejudiced the defense,” because “counsel’s errors were so

serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.” Id., 687. “It is not enough for the defendant to show that the errors

had some conceivable effect on the outcome of the proceeding. Virtually

every act or omission of counsel would meet that test, cf. United States v.

Valenzuela–Bernal, 458 U.S. 858, 866–867 (1982), and not every error that

conceivably could have influenced the outcome undermines the reliability of

the result of the proceeding.” Id., 693. Rather, “[t]he defendant must show

that there is a reasonable probability that, but for counsel’s unprofessional

                                       8
       Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 9 of 43



errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.”

Id., 694. Thus, to state a successful claim for ineffective assistance of

counsel, petitioner must show “both that counsel’s performance was

deficient, and that the deficiency prejudiced the defense.” Wiggins v. Smith,

539 U.S. 510, 521, 123 S.Ct. 2527 (2003). “A failure to make the required

showing on either prong defeats a defendant’s ineffective assistance of

counsel claim.” Ayers, 938 F.Supp.2d at 113 (citing in Strickland, 466 U.S.

at 700).



III.   DISCUSSION
       This court has jurisdiction over Horton’s motion under §2255 pursuant

to pursuant to 28 U.S.C. §§1331 and 2241.

       In his pro se §2255 motion, Horton raised two claims. First, he alleged

that his trial counsel rendered ineffective assistance for failing to advise him

that “he could enter an open plea or in the alternative accept the

government’s informal plea and ... receive a reduced sentence without

having to cooperate.” (Doc. 661). Thus, the court construes Horton’s first

claim to be that trial counsel provided ineffective assistance of counsel since

he did not inform Horton of an alleged informal plea offer made by the

                                       9
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 10 of 43



government via an email dated February 25, 2015 from AUSA Robert O’Hara

to trial counsel (which was attached to Horton’s §2255 motion and admitted

at the hearing as Defendant’s Ex. 2) and, that if he was aware of the offer

and its conditions, he would have accepted it. Second, Horton challenged

the sufficiency of the indictment claiming that after he was charged in the

initial indictment with various drug offenses, “the indictment was superceded

(sic) or altered by listing other controlled substances not listed in the original

indictment”, and that the Grand Jury did not indict him on the additional

charges.

      In his supplemental §2255 motion, (Doc. 679), Horton alleged that trial

counsel provided ineffective assistance since he did not inform Horton of a

subsequent formal written plea agreement proposed by the government and,

that if he was aware of that plea agreement and its conditions, he would have

accepted it. Horton attached to his supplemental motion, as Exhibit A, the

formal written plea agreement, an addendum to the plea agreement, and

O’Hara’s cover email dated May 5, 2015 to trial counsel. (Doc. 679-1). At the

hearing these documents were admitted into evidence as Defendant’s Exs.

6.1 and 6.2.




                                        10
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 11 of 43



      The court will address Horton’s two remaining claims of ineffective

assistance of trial counsel.4

      1. Claim One
      Horton claims that his trial counsel was ineffective for failing to advise

him that he could enter an open guilty plea in court,5 and for failing to advise

him of the government’s alleged informal plea offer. Specifically, Horton

claims that his counsel was ineffective for failing to inform him of an informal

plea offer made in a February 25, 2015 email from O’Hara to trial counsel.

Consequently, Horton claims that if he was properly advised by counsel, he

would have accepted the informal offer and received a reduced sentence,


      4
        At the hearing, Horton’s counsel, Becker, withdrew Horton’s pro se
second claim in which Horton challenged the sufficiency of the superseding
indictment and contended that it violated his 5th Amendment right since the
Grand Jury did not indict him on the additional charges contained in it. Thus,
this claim will not be addressed herein.
       The court also notes that since it already decided and found no merit
to the claim challenging the validity of the superseding indictment, when it
denied a pre-trial motion to dismiss the indictment, (Doc. 554), “the court will
not consider th[is] argument[] anew, and th[is] claim[] for relief will be denied.”
United States v. Green, 2016 WL 11201635, *3 (E.D.Pa. Dec. 9, 2016). See
also United States v. Orejuela, 639 F.2d 1055, 1057 (3d Cir. 1981) (“Once a
legal argument has been litigated and decided adversely to a criminal
defendant at his trial and on direct appeal, it is within the discretion of the
district court to decline to reconsider those arguments if raised again in
collateral proceedings under 28 U.S.C. §2255.”).

      An “open” plea is when there is no plea agreement between the
      5

defendant and the government. United States v. Giamo, 153 F.Supp.3d 744,
748 (E.D.Pa. 2015).
                                        11
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 12 of 43



even if he did not cooperate with the government. In particular, Horton

contends that if it was not for his counsel’s advice, he would have either

accepted the government’s alleged informal plea offer or entered an open

guilty plea without agreeing to cooperate. In either scenario, Horton claims

that he would have received a lower sentence than he did by going to trial

and being found guilty. Further, Horton states in his motion that he “did not

have a valid defense and his counsel convinced him that if he did not

cooperate with the government[,] trial would be his only option.”

      Thus, Horton claims that the failure of his counsel to properly advise

him prejudiced him since he would have received a lower sentence if he had

pled guilty. Specifically, Horton contends that due to his counsel’s “prejudicial

error” and due to counsel’s failure to inform him of the government’s informal

plea offer, his sentence was increased by 101 months or 8.4 years, i.e., he

would have received a sentence of 87 months instead of the 188-month

sentence that the court imposed after he was found guilty at trial.

      Horton also claims that after his first meeting with his counsel on April

30, 2014, when he pled not guilty at his arraignment to the conspiracy charge

in the original indictment, his counsel did not communicate with him until 15

months later. He states that he wrote letters to the clerk of court indicating



                                       12
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 13 of 43



that his counsel was not participating in the plea process and, that he wanted

to plead guilty on the last day of his trial. However, at the hearing Horton did

not address this claim regarding lack of communication with trial counsel

prior to trial and he did not present any evidence on it. Further, the record

shows that trial counsel had regular and ongoing discussions with Horton

before his trial about his case. Thus, the court finds no merit to Horton’s

uncorroborated claim that trial counsel did not communicate with him before

trial and that he did not provide advice about the benefits and advantages if

he pled guilty. See Slane, id. at *23 (citing Samet v. United States, 559

F.App’x 47, 49 (2d Cir. 2014) (“district courts need not accept the

uncorroborated statements of a criminal defendant at face value.”)).

      Horton states that he first discovered the government’s alleged informal

plea offer to his counsel when he met with his counsel to prepare 10 days

before his trial started and saw an email from the government to his counsel

making the offer. Horton attached the email to his brief, (Doc. 662), as Exhibit

B. At the hearing, the email from O’Hara to trial counsel dated February 25,

2015 was also admitted as Defendant’s Ex. 2. Horton states that his counsel

never made him aware of the government’s alleged “informal offer” contained

in the email and that when he did become aware of it at the time of his trial,

his counsel told him that “it was too late to accept the government’s informal
                                       13
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 14 of 43



offer and enter an open plea.” As such, Horton states that his counsel was

ineffective since his counsel did not allow him to make an informed decision

regarding the government’s informal plea offer as he was not aware of it. He

also states that his counsel gave him erroneous advice by telling him that the

only way he could get a plea agreement was to cooperate with the

government.

      Additionally, Horton contends that his counsel was ineffective by failing

to present the email from the government regarding the alleged informal plea

offer, as evidence, during his trial. In fact, when Horton was testifying at his

trial on May 25, 2016, he attempted to present the email on his own after he

completed his testimony. The government objected and the court sustained

the objection as there was no question posed to Horton and the court was

not inclined to allow the defendant to engage in some sort of post questioning

narrative. At the hearing, an excerpt of Horton’s trial testimony in which he

stated, “Excuse me. I have an email here”, was admitted as Defendant’s Ex.

4.

      Moreover, Horton argues that the court should vacate his sentence

based upon the alleged informal plea offer contained in the government email

which he claims was not presented to him. (See Defendant Exhibit 2). Horton

concludes his first claim by stating that he has “shown a reasonably (sic)
                                       14
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 15 of 43



probability that, but for counsel’s ineffective assistance, he would have

accepted the informal plea offer, rather than proceeding to trial.”

      In response to Horton’s first claim, the government points to trial

counsel’s October 22, 2019 Affidavit, (Doc. 667-1), in which he avers that

“[t]hroughout his representation of Mr. Horton, I discussed with him the

advantages of pleading guilty as opposed to the risk of trial.” The government

argues that there was no informal plea offer made as Horton alleges based

on its email to trial counsel. For support, the government points to the

language of the email and to trial counsel’s sworn statement in his Affidavit.

(Doc. 667-1).

      According to trial counsel, Horton did not want to enter an open guilty

plea (i.e., a plea with no agreement) to the entire superseding indictment.

Rather, trial counsel avers that Horton only indicated to him that he would

plead guilty to Counts 2 and 3 of the superseding indictment, i.e., the two

substantive counts of distribution of methamphetamine, and that he would

not plead guilty to the conspiracy charge in Count 1. Trial counsel states in

his Affidavit that he explained to Horton that even if the government would

accept such a plea agreement, “the pre-sentence report would reflect a

greater offense level than that contained in the two drug sales [Counts 2 &


                                      15
         Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 16 of 43



3], because he would likely be held responsible for all of the drug weight in

the conspiracy, due to the concept of ‘relevant conduct’ set forth in the

[U.S.S.G.].” Trial counsel further avers that throughout his representation of

Horton he “explained to him the benefit of a guilty plea as opposed to a trial.”

(Id.).

         Significantly, trial counsel states in his Affidavit that even though “no

formal plea offer was made by the government, I discussed with Mr. Horton

the advantage of a guilty plea (even with relevant conduct) under the

sentencing guidelines, versus a trial.” In particular, trial counsel told Horton

that since he had no prior record, he would be eligible for a sentence

reduction under the “safety valve” pursuant to the U.S. Sentencing

Guideline5, and that to be eligible he would have to meet with the government

and explain his involvement with the drug conspiracy charged in the

superseding indictment. trial counsel told Horton that although the “sit down”

with the government would not be considered cooperation, and he would not

be expected to cooperate, “he would be expected to give an honest rendition

of his involvement in the conspiracy.” Trial counsel also states that if Horton

had pled guilty and accepted responsibility and, if he had been eligible for



         5
         See U.S.S.G. §5C1.2(a)(5).
                                         16
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 17 of 43



the “safety valve”, his sentencing range would have been 70-87 months. In

fact, trial counsel’s Affidavit is consistent with O’Hara’s February 25, 2015

email regarding the “safety valve.” Despite the detailed information trial

counsel provided to Horton, with specific discussions of the benefits of

pleading guilty and the requirements of a plea, he avers that “Horton

indicated that he wanted to proceed to trial.”

      Trial counsel also gave Horton important advice about “relevant

conduct.” “Under U.S.S.G. §1B1.3, ‘relevant conduct’ refers to the factors

that determine the Guidelines range for the offense conduct and

adjustments. Relevant conduct includes ‘all acts and omissions committed

... that occurred during the commission of the offense of conviction, [or] in

preparation for that offense ...’ or ‘that were part of the same course of

conduct or common scheme or plan as the offense of conviction.’” Jacobs v.

United States, 2018 WL 2018056, *13 (D.N.J. May 1, 2018) (citing United

States v. Sullivan, 414 Fed.Appx. 477, 480 (3d Cir. 2011)). Trial counsel

explained to Horton that “relevant conduct” could be considered under

U.S.S.G. §1B1.3 even if the government would have agreed to a plea to

Counts 2 and 3, and not to the conspiracy charge, since “relevant conduct is

not limited to the specific [convicted offenses]”, and the court can “consider



                                      17
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 18 of 43



evidence that would have been admitted at trial relating to the other counts

in the Superseding Indictment to which [Horton] did not plead guilty.” Id.

      At the March 4, 2020 hearing, trial counsel testified that the O’Hara

email did discuss the guidelines if Horton pled guilty and the different forms

of methamphetamine. He also testified that he was “sure” he discussed

O’Hara’s email with Horton but admitted that “I really don’t remember

showing [Horton] the [email].” Trial counsel further testified that the email was

not a plea offer and that its purpose was to discuss the guidelines and

sentencing range Horton faced.

      In any event, according to trial counsel, even though the government

did not make a formal plea offer in the email, he discussed with Horton the

guideline range if he pled guilty. Despite this discussion, he stated that it was

Horton’s informed decision to go to trial, made after they had a thorough

discussion about a potential plea and the benefits that a plea would have

over a trial. In his Affidavit, trial counsel also avers that he discussed with

Horton the advantage of a guilty plea and that “[n]onetheless, Mr. Horton

indicated that he wanted to proceed to trial.” (Doc. 667-1). Trial counsel

testified at the hearing, that after discussing a possible plea, Horton was not

willing to plead guilty to the conspiracy charge and he never wavered from

this position.
                                       18
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 19 of 43



      Further, trial counsel’s Affidavit indicates that he accurately discussed

the sentencing parameters with Horton, applicable if he pled guilty and if he

went to trial. It also indicates that trial counsel was knowledgeable about the

law pertaining to Horton’s charges as required to render effective assistance

pursuant to United States v. Bui, 795 F.3d 363 (3d Cir. 2015).

      Initially, the court finds that even though trial counsel may not have

actually shown Horton the physical O’Hara email when he received it, he did

discuss the contents of the email with Horton, specifically, regarding the

guideline range if he pled guilty. Trial counsel also testified that he had

several and “persistent” discussions with Horton regarding the sentencing

guidelines applicable to his case. Further, Horton admitted in his testimony

that he saw O’Hara’s February 25, 2015 email shortly before his trial started,

but he claims without elaboration that trial counsel told him it was “no good.”

      In Missouri v. Frye, 566 U.S. 134, 145, 132 S.Ct. 1399 (2012), the

Supreme Court held that “as a general rule, defense counsel has the duty to

communicate formal offers from the prosecution to accept a plea on terms

and conditions that may be favorable to the accused.” Thus, “the Sixth

Amendment right to counsel provides that an accused is entitled to the

effective assistance of counsel at all phases of the prosecution of criminal

charges, ..., including during the plea-bargaining process ....” U.S. v. Slane,
                                      19
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 20 of 43



2015 WL 728481, *15 (W.D.Pa. Feb. 19, 2015) (internal citations omitted).

“The Supreme Court held in Frye that a criminal defense lawyer was

constitutionally ineffective for failing to communicate a plea agreement offer

to his client and expounded in Lafler [v. Cooper, 566 U.S. 668, 132 S.Ct.

1376, 1384 (2012)] that ‘[i]f a plea bargain has been offered, a defendant has

the right to effective assistance of counsel in considering whether to accept

it.’” Id. Also, “[c]ounsel is required to ‘give a defendant information sufficient

to make a reasonably informed decision whether to accept a plea offer.’” Id.

(citations omitted). Further, “a defendant has the right to make a reasonably

informed decision whether to accept a plea offer.” United States v. Day, 969

F.2d 39, 43 (3d Cir. 1992).

      However, the government was not obliged to offer Horton a plea

agreement. Indeed, “[t]he law is well established that ‘defendants have no

right [constitutional or otherwise] to be offered a plea [by the government],’

and ‘[i]f no plea offer is made ... [ineffective assistance of counsel] simply

does not arise.’” Slane, 2015 WL 728481, *16 (citing Lafler, 132 S.Ct. at

1385). See also Weatherford v. Bursey, 429 U.S. 545, 561, 97 S.Ct. 837

(1977) (Supreme Court held that a defendant has “no constitutional right to

plea bargain” and the prosecutor has sole discretion whether to offer a plea

bargain). Whether a plea offer exists is “a factual determination”, and whether
                                        20
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 21 of 43



a purported plea offer is made is “analyzed under general contract law

principles.” Slane, 2015 WL 728481, *16 (citation omitted).

     Additionally, “[t]he decision on whether to charge a defendant with a

crime or to offer a plea bargain is made by the prosecutor, not the defense

counsel.” U.S. v. Smith, 2009 WL 1578058, *4 (E.D.Pa. June 5, 2009).

“Whether to prosecute and what charge to file or bring before a grand jury

are decisions that generally rest in the prosecutor’s discretion.” Id. (quoting

United States v. Batchelder, 442 U.S. 114, 124, 99 S.Ct. 2198 (1979) (stating

that prosecutor has sole discretion in deciding whether to file criminal

charges and what charges to file); see also United States v. Lovasco, 431

U.S. 783, 790–96, 97 S.Ct. 2044 (1977) (holding that, under the Due Process

Clause of the Fifth Amendment, prosecutor has sole discretion to decide

when to file criminal charges)).

     As the court in Slane, 2015 WL 728481, *17, explained “all purported

[plea] offers are analyzed under general contract law principles, pursuant to

which communications concerning preliminary negotiations do not rise to the

level of an offer unless the parties manifest an intention to be bound to terms

set forth in the communication which are sufficiently definite and complete.”

(citing Reed v. Pittsburgh Bd. of Public Educ., 862 A.2d 131, 135

(Pa.Commw.Ct. Nov. 18, 2004) (quoting Restatement (Second) of Contracts
                                      21
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 22 of 43



§26 (1979) (“A manifestation of willingness to enter into a bargain is not an

offer if the person to whom it is addressed knows or has reason to know that

the person making it does not intend to conclude a bargain until he has made

a further manifestation of assent.”)).

      Based on the stated principles, the court finds that the February 25,

2015 email from O’Hara to trial counsel did not constitute either a formal or

an informal plea offer. There were no terms in the email that were sufficient

to constitute an offer under general contract law. Rather, as in Slane, id., “the

language of the email constitutes an invitation to negotiate and not an

enforceable offer.” In fact, in the beginning of the email, counsel for the

government (O’Hara) states that “I would like to point out several facts which

may assist us in our plea discussions and ultimately trying to reach a

resolution of this case.” Government’s counsel concluded the email by

stating that “[a]ll of the above information is purely an estimate for discussion

purposes regarding Mr. Horton’s present situation ....” Additionally, the email

does not mention a plea offer or plea agreement. In fact, trial counsel testified

that the email was “a calculation of the guidelines, as to what the facts were

at the time of the email”, and that “[t]he purpose of this was to just generate

some guideline ranges for discussion purposes.” (N.T. 7, 24). Trial counsel

also stated that he specifically asked government counsel to send the email
                                         22
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 23 of 43



to permit him “to outline some of the facts so I could discuss them with

[Horton].” (N.T. 8).

      As the government explains in its supplemental brief, (Doc. 687 at 5-

6), “the e-mail was sent to [trial counsel] in response to his request as to the

government’s position regarding the applicable sentencing guidelines in

Horton’s case. The request was made in light of the fact that the sentencing

guidelines make reference to three different types of methamphetamine,

depending on the drug’s purity, which potentially could have increased the

defendant’s sentencing exposure, in addition to the fact that the government

was considering the filing of a superseding indictment.” (emphasis original)

(citing N.T. 23-24).


      Therefore, the court finds that the “email is not an offer for a plea but

an invitation to negotiate a plea agreement and [continue] the plea bargaining

process.” Id.

      Thus, Horton has not met his burden to demonstrate that his counsel

was ineffective for failing to advise him about an alleged informal plea offer

in O’Hara’s email since the court has found no offer was made by the

government in the email. See Slane, id. at *21 (citing Lafler, 132 S.Ct. at

1385 (“[i]f no plea offer is made ... [ineffective assistance of counsel] simply


                                       23
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 24 of 43



does not arise.”)). Also, as mentioned, trial counsel discussed the contents

of the email with Horton. Any alleged prejudice that Horton may have

suffered regarding his first claim that “he would have accepted a plea

agreement and that there is a reasonable probability that his sentence would

have been more favorable had he pursued a plea agreement”, is thus “far

too speculative” with respect to the email. U.S. v. Gonzalez-Rivera, 217

Fed.Appx. 166 (3d Cir. 2007).

     As such, Horton’s first claim of ineffective assistance of counsel

regarding the alleged failure of counsel to advise him about the government’s

“informal [plea] offer” allegedly made in the O’Hara email is denied. See also

Giamo, 153 F.Supp. 3d at 760-61 (court held that “[defendant] was not

prejudiced by ineffective counsel because he cannot establish with

reasonable probability that [a] plea deal would have been reached [with the

government].”

     Moreover, to the extent that Horton claims counsel was ineffective for

failing to introduce at trial the stated email from government’s counsel, as

discussed above, the court has found that the email did not constitute an

informal plea offer, and was not admissible at trial. Thus, the email was

neither relevant nor admissible at Horton’s trial. As such, “there is no

reasonable probability that, but for counsel’s unprofessional errors [with
                                      24
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 25 of 43



respect to the failure to offer the email as evidence], the result of the

proceeding would have been different.” United

States v. Shedrick, 493 F.3d 292, 299 (3d Cir. 2007). Therefore, Horton’s

ineffective assistance of counsel claim concerning the failure of his counsel

to offer the email into evidence at trial, will be denied since he cannot

establish any prejudice. See United States v. Green, 2016 WL 11201635, *4

(E.D.Pa. Dec. 9, 2016) (holding that Strickland, 466 U.S. at 697 “permitted

denial of an ineffective assistance of counsel claim solely on a finding of no

prejudice”).

      2. Claim Two
      As his second claim, Horton contends that trial counsel provided

ineffective assistance of counsel since he did not inform him of a May 5, 2015

email he received from O’Hara with an attached formal written plea

agreement proposed by the government. Horton states that if he was aware

of this plea agreement and its conditions, he would have accepted it.

(Defendant’s Exs. 6.1 and 6.2). Indeed, Horton testified at the hearing that if

he was advised of the terms of the formal plea agreement and the meaning

of conspiracy he would have accepted it in May of 2015. (N.T. 46).

      At the hearing, trial counsel testified that he received the May 5, 2015

email from O’Hara, but he did not show the attached proposed written formal

                                      25
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 26 of 43



plea agreement to Horton. (N.T. 9, 25, 33). Trial counsel stated “I would

agree I didn’t show it to [Horton], but I’m sure that I discussed it with him.” He

then repeatedly stated that he was sure he did discuss the proposed plea

agreement with Horton after he received it from O’Hara. (N.T. 9, 10, 33).

      However, trial counsel also seemingly contradicted himself in stating

that “the formal written document I did not discuss.” (N.T. 11-12, 20). Horton

testified that trial counsel did not show and did not discuss with him the formal

plea agreement. (N.T. 44). Trial counsel also admitted that it was a “mistake”

to have averred in his Affidavit that the government did not offer Horton a

“formal plea agreement.”

      The court then asked trial counsel to explain why he did not show

Horton the actual written plea agreement, and he stated that “[b]ecause

during the course of my representation it was clear to me that [Horton] was

not going to plea to any conspiracy” and that “I had discussions with him

regarding the conspiracy, but I just didn’t think it was worth showing him the

document,” … [b]ecause the government at that point was willing to only take

a conspiracy, and [Horton] was not willing to take a conspiracy.” Further trial

counsel conceded that while “it probably was an error on my part not to

actually show [Horton] the physical document”, [w]e did have discussion

regarding it.” (N.T. 33). He also stated that after he received the written plea
                                        26
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 27 of 43



agreement, he discussed with Horton that the government would only accept

a plea to the conspiracy charge. (N.T. 34).

      Moreover, trial counsel emphasized that while he did inform Horton that

the government would accept a plea to only the conspiracy charge, Horton

was adamant at all times that he would not agree to any plea to that count.

Rather, trial counsel stated that Horton would only plead to the two

substantive delivery drug charges. In fact, he pointed out that during the trial

Horton admitted in his testimony to committing the two drug delivery charges.

(See Govt. Ex. 1). Trial counsel stated that even though he discussed the

benefits of pleading guilty with Horton, such as his possible guideline offense

level and range if he pled guilty to the conspiracy charge, Horton still wanted

to go to trial since the government would not offer any plea deal without

Horton pleading guilty to the conspiracy charge. Thus, trial counsel did not

show Horton the formal written plea agreement from the government, which

required Horton to plead to the conspiracy charge, since he knew that Horton

would not plead to that charge based on his ongoing discussions with Horton

and Horton’s repeated directive that he was only willing to plead to the two

substantive drug counts.

      In fact, as the government states, (Doc. 687 at 7), in its supplemental

brief: “The key terms of the proposed plea agreement included the following:
                                       27
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 28 of 43



Horton would enter a plea of guilty to Count 1 of the indictment, the charge

of conspiracy to distribute methamphetamine.” (citing N.T. 25-26, 45-46)

(emphasis added).

      Trial counsel admitted that paragraph 12 of the proposed plea

agreement provided that the parties would recommend that Horton’s role in

the drug conspiracy involved more than 1.5 kilograms of methamphetamine

but less than 5 kilograms. The plea agreement also provided that the

maximum sentence Horton would face if he pled guilty was 20 years in prison

and that the court was not bound by the plea agreement and could impose

any sentence up to the maximum. Trial counsel indicated that if he pled, he

believed that Horton’s guideline range would be 70-87 months imprisonment.

There was no dispute that the deadline for Horton to accept the plea

agreement was May 31, 2015. It was also agreed that if Horton had accepted

the plea agreement, the court probably would have also accepted it. Also, it

was not disputed by trial counsel that if Horton had accepted the plea

agreement his sentence “without a doubt” would have been lower, i.e., he

would have had a guideline base offense level of 32 for the recommended

drug weight minus a 3 level reduction for acceptance of responsibility

bringing down his total offense level to 29, and his criminal history category



                                      28
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 29 of 43



would have been 1. As such, Horton’s guideline range would have been 70-

87 months.

     Based on his testimony, the court finds that trial counsel had

appropriate and “persistent conversations” with Horton about a possible plea

and advising that the government would only agree to a plea to the

conspiracy charge, and by advising Horton about his relevant conduct and

sentencing exposure under the guidelines if he pled guilty to conspiracy.

(N.T. 36). “The Third Circuit has [] identified ‘potential sentencing exposure’

as a factor that must be included in this plea advisory process, requiring that

counsel know the sentencing guidelines and relevant circuit precedent.”

United States v. Giamo, 153 F.Supp.3d 744, 755 (E.D.Pa. 2015) (citing

United States v. Bui, 795 F.3d 363 (3d Cir. 2015)). The court also finds that

trial counsel repeatedly discussed the pertinent provisions of the proposed

formal plea agreement with Horton despite not physically showing him the

document.

     Regardless of the possible lower sentence Horton would have faced if

he accepted the plea agreement, trial counsel again testified that Horton

would not take any plea deal with the conspiracy charge. Trial counsel

explained that Horton’s relationship was very tight with his co-defendant

Braddy, who was also his cousin, and that Horton would not accept any plea
                                      29
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 30 of 43



to the conspiracy since he believed he would be hurting Braddy. Trial counsel

also stated that Horton listened to Braddy who told him not to plead guilty

and to go to trial with him. Horton then voluntarily and knowingly decided to

go to trial with Braddy.

      Further, trial counsel testified that Horton would not agree to cooperate

with the government if he pled guilty. Trial counsel explained to Horton he

would be eligible for the “safety valve” which would require Horton to sit down

with the government and truthfully tell it everything he knew about the case

and his role in the drug conspiracy, i.e., to tell the government about all

evidence and information defendant knows about his “course of conduct.” He

told Horton that the safety valve would not require him to testify against

anyone. Trial counsel stated that Horton would not agree to the requirements

of the safety valve since he consistently stated that he was not part of the

drug conspiracy. Trial counsel stated that Horton denied that he delivered

any other drugs besides the two deliveries he was charged with in the

indictment. Trial counsel also indicated that despite his explanation Horton

thought the “safety valve” required cooperation with the government which

Horton refused to do.

      Specifically, trial counsel testified:



                                         30
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 31 of 43



      I do recall that Fontaine [Horton] emphatically, over and over again,
      said that he would not plead to any conspiracy . . . at no time during
      the time I represented Fontaine would he agree to plead to conspiracy.
      He was emphatic about that on many, many occasions. He said that
      he would only plead guilty to the two substantive counts, which were
      the deliveries of methamphetamine in the Pocono area. I explained to
      him that the government would not take such a plea agreement; that
      they would only take the conspiracy. So he ended up going to trial.
      (N.T. 11).

       Trial counsel also stated that he “[did not believe [Horton] would have

plead guilty to a conspiracy if he was even offered probation.” (N.T. 16). In

fact, consistent with trial counsel’s account of his ongoing discussions with

Horton prior to trial, Horton admitted at trial that he was guilty of the charged

two drug deliveries but denied being involved in the drug conspiracy and

delivering any other drugs. Trial counsel also pointed out that the proposed

plea agreement which required Horton to plead to the conspiracy charge

would have involved a higher drug weight than the two drug delivery charges.

(N.T. 24-26).

      Additionally, when the court asked trial counsel if he advised Horton

not to testify at trial, trial counsel stated that he explained to Horton that if he

testified, was convicted and was found to have lied, then the court could

enhance his sentence for obstruction. Nonetheless, trial counsel stated that

it was then Horton’s decision to testify at trial.



                                        31
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 32 of 43



      Horton also testified at the hearing and he admitted that trial counsel

explained the “safety valve” to him, and he stated that it required him to sit

down and talk with the government about his role in the case. However,

Horton stated that he did not want to talk with the government and tell them

about the case. (N.T. 42). Horton said that he first saw the February 25, 2015

email from O’Hara to trial counsel shortly before his trial started and that he

discussed it with trial counsel, but trial counsel told him “it would do no good.”

Horton also recounted how he tried to bring up the email at the conclusion of

his testimony at trial. (Defendant Ex. 4). Horton explained that he was trying

to indicate to the court that he wanted to take a plea based on the informal

offer in the email instead of continuing with the trial. (N.T. 43). Horton also

reaffirmed the fact that trial counsel never showed him the formal written plea

agreement O’Hara sent and said that the first time he saw it was when Becker

showed it to him in preparing for his hearing on his §2255 motion. Horton

stated that Becker went over the pertinent details of the plea agreement with

him, (Defendant Ex. 6.2), and that he understood that he would have been

pleading to conspiracy to sell 1.5 kilos to 5 kilos of meth. Horton stated that

in 2015 he did not understand what conspiracy meant, and that after Becker

fully explained it to him along with the specifics of the plea agreement, he

would have accepted the proposed formal plea agreement. (N.T. 46).
                                       32
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 33 of 43



      However, on cross-exam, Horton again admitted that he never said that

he would plead to conspiracy. Horton tried to explain and stated that “I said

I’ll plead out to the two [drug] sales. I never said I wouldn’t accept the

conspiracy”, and never said “I would not plead to the conspiracy.” (N.T. 47-

48). Nonetheless, Horton admitted that when he was testifying at trial and

asked if he was involved with a drug conspiracy that began in California with

Braddy and other people, he responded “No.” (Govt. Ex. 1, trial N.T. 158-

160). When Horton was asked at trial if he sold drugs, he responded “No.”

Horton also responded “No” when asked at trial if he conspired with Scott

Borushak, an indicted co-conspirator, to sell drugs. Horton did admit at trial

to the two drug sales of methamphetamine charged in the indictment to Omar

Moate and, he stated that his drug experience was limited to only those two

sales. But Horton stated emphatically under oath at trial that he was not guilty

of conspiracy. Horton also testified that he was not involved in any other drug

sales and that he never delivered heroin or cocaine to anyone. Significantly,

the conspiracy charged in the superseding indictment alleged that Horton

was involved with the sale of methamphetamine, heroin, and cocaine. Horton

also admitted at the hearing to testifying at trial that he was “never guilty of

any conspiracy.” Further, as the government points out, “Horton [during the

hearing] could offer no explanation when confronted with his sworn trial
                                       33
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 34 of 43



testimony in which he repeatedly denied involvement in any drug trafficking

conspiracy.” (N.T. 48-51, 52-53).

      Then, in contradiction to his own direct exam testimony at the hearing

in which he stated that he would have been willing to plead guilty to the

conspiracy charge, (N.T. 45-46), Horton on cross-exam stated that he was

guilty of the two charged drug sales but that he was not guilty of any

conspiracy and did not want to plead guilty to conspiracy. The courts finds

no merit to Horton’s obvious attempt to reconstruct the facts of yesterday to

meet his needs today. Horton never told trial counsel that he would plead

guilty to conspiracy, rather he repeatedly told trial counsel that he would not.

Also, the trial cross-examination of Horton by the government made clear

what the conspiracy charge involved and Horton did not have to be

knowledgeable of the law to understand the basis of this charge when he

testified that he was not involved in any conspiracy to sell drugs. Semantics

aside, the fact remains that Horton clearly testified under oath at his trial that

he was not involved with and was not guilty of the conspiracy that was

charged in the superseding indictment, and this is consistent with trial

counsel’s testimony.

      The court then asked Horton, at the hearing, whether he continually

told trial counsel that he would not plead guilty to conspiracy, and Horton
                                       34
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 35 of 43



admitted that he did but again responded, “I never said I would not plead out

to the conspiracy”, since trial counsel never showed him or discussed a plea

agreement. (N.T. 53-54). Horton stated that trial counsel’s testimony was not

correct in this respect. The court then asked Horton why he testified at trial

that he was not involved in the conspiracy and explained to Horton that if he

pled guilty to conspiracy he would have had to admit facts showing his

participation in a conspiracy to distribute drugs. Specifically, Horton testified:

“I didn’t know none of those guys, I just made those two sales … and they

got me on those two sales. Those are the only two sales they had me on.”

(N.T. 53-54). Further, the court asked Horton if he would have agreed that

he “worked with others to conspire, confederate, agree or to be involved with

… drug dealing”, and he replied “I had no dealings with it [i.e., the

conspiracy].” When next asked by the court, “and so … you weren’t guilty of

a conspiracy, your telling me?”, Horton responded “Yes sir.” (N.T. 55).

      With respect to the “safety valve”, Horton conceded that trial counsel’s

testimony was true that he did not want to sit down with the government and

tell them about his involvement with the case. (N.T. 55).

      When re-examined by Becker, Horton stated that there were some

circumstances in which he would have pled guilty to conspiracy if he did not

have to sit down with the government and tell them of his involvement in the
                                        35
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 36 of 43



case. Horton also agreed to Becker’s question that if the plea agreement had

good terms he could have admitted that others supplied drugs to him to sell,

i.e., a conspiracy. Remarkably, however, when re-crossed by the

government and asked if he just told the court that he was not guilty of a

conspiracy, Horton again replied, “I wasn’t involved with conspiracy”, and that

“I’m not involved in a conspiracy.” (N.T. 57).

      After reviewing the record, including the hearing transcript and the

supplemental briefs submitted by the parties, the court finds that it was error

for trial counsel not to have shown Horton the formal written plea agreement

he received from O’Hara. Although it appears that trial counsel did in fact

discuss some of the contents of the proposed formal written plea agreement

with Horton, it would be error if trial counsel did not discuss the entire actual

plea agreement with Horton. In these respects, trial counsel’s representation

of Horton appears to be deficient.

      No doubt that “[t]he guarantee of effective assistance of counsel

extends to the plea bargaining stage, whereby ‘[d]efense counsel has a duty

to communicate formal offers from the prosecution to accept a plea on terms

and conditions that may be favorable to the accused.’” Giamo, 153

F.Supp.3d at 755 (citing Frye, 132 S.Ct. 1399). “This duty requires counsel

to advise a defendant so that they may ‘make a reasonably informed decision
                                       36
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 37 of 43



whether to accept a plea offer.’” Id. (citing United States v. Day, 969 F.2d 39,

43 (3d Cir. 1992)). Further, “[United States v. Bui, 795 F.3d 363 (3d Cir.

2015)] clearly stands for the proposition that effective assistance of counsel

extends to advice about a guilty plea, and requires that counsel be

knowledgeable on the law applicable to the charges against the client, and

correctly advise the client.” Id. at 758.

      In cases such as the instant one, in which the defendant “claims that

but for ineffective counsel, he would have accepted the plea offer and plead

guilty and would have received a lesser sentence as a result”, id. at 760, the

claim “is subject to Strickland, and a review of the ‘prejudice prong.’” Id. “The

issue is whether [Horton] can establish with reasonable probability that the

plea offer would have been accepted by him and presented to the Court but

for ineffective counsel.” Id. “[T]he defendant, in a post-conviction setting, has

the burden of showing prejudice” from ineffective assistance of counsel. Id.

      The court in Giamo, id. at 760-61, in holding that the defendant must

demonstrate he suffered prejudice as a result of counsel’s deficient

performance, cited to the following language from Frye, 132 S.Ct. at 1409-

11:

      To show prejudice from ineffective assistance of counsel where
      a plea offer has lapsed or been rejected because of counsel's
      deficient performance, defendants must demonstrate a

                                        37
     Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 38 of 43



      reasonable probability they would have accepted the earlier plea
      offer had they been afforded effective assistance of counsel.”)
      (“[A] defendant in Frye’s position must show not only a
      reasonable probability that he would have accepted the lapsed
      plea but also a reasonable probability that the prosecution would
      have adhered to the agreement and that it would have been
      accepted by the trial court.” (emphasis added).

     Also, “the petitioner must establish prejudice, showing that the

‘outcome of the plea process would have been different with competent

advice.’” Giamo, 153 F.Supp.3d at 761 (citation omitted). Thus, to prove his

second claim Horton “must show a reasonable probability that with effective

assistance: (1) the plea offer would have been presented to the Court, such

that the defendant would have accepted the plea and the prosecution would

not have withdrawn it; (2) the Court would have accepted it; (3) and that the

conviction, sentence, or both, would have been less severe than what was

imposed.” Giamo, 153 F.Supp.3d at 761 (citations omitted).

     As far as the third stated element and the issue of whether Horton

would have received a lower sentence if he had accepted the plea agreement

to the conspiracy charge, there was no dispute that he would have. However,

the court finds that Horton has not met his burden with respect to his second

claim since he did not demonstrate a reasonable probability that, but for

ineffective counsel, he would have accepted the government’s formal written

plea agreement which required him to plead guilty to the conspiracy charge,


                                     38
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 39 of 43



not to the two delivery charges. The court finds trial counsel’s testimony more

credible than Horton’s, and finds that Horton would not have accepted the

proposed formal plea agreement, particularly since Horton repeatedly

indicated to trial counsel, as well as to this court during the hearing, that he

was not involved with a drug conspiracy and would not plead guilty to that

charge. As mentioned, Horton clearly testified at the hearing that he was not

guilty of conspiracy. Although Horton also testified that if there was a plea

deal and he did not have to sit down with the government, he would have

plead guilty to conspiracy, the court does not find this testimony credible. In

fact, Horton’s testimony demonstrated to the court that it could not have

accepted a guilty plea from Horton to the conspiracy charge since he would

not admit to all of the elements of this offense.

      As such, Horton has failed to demonstrate a reasonable probability that

he was prejudiced by trial counsel’s deficient performance since the

evidence was clear that Horton would not have accepted a plea agreement

to the conspiracy charge and this was the only plea proposal that the

government would make to him. As stated, even if Horton did accept such a

plea agreement, the court would not have been able to accept his plea after

a colloquy since he would not admit his guilt to conspiracy and to the

elements of a conspiracy charge. Horton simply “cannot claim prejudice
                                       39
      Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 40 of 43



when he has never, [in his motion, briefs and in his testimony] at the

evidentiary hearing held as part of [his] petition, acknowledged [ ] sufficient

criminal responsibility [with respect to the conspiracy charge] so that [either]

the government [or the court] would have accepted [the plea agreement].” Id.

at 762. Indeed, “[c]ourts should be wary of this sort of claim because

defendants will always want the best of both worlds: the chance at acquittal

at trial, yet the chance to plead guilty if the trial defense fails.” Id. (quoting

Day, 969 F.2d at 46). Further, “[a] petitioner’s assertion that he would have

accepted a plea offer must be credible ....” Id. Horton’s testimony that he

would have accepted the plea agreement to the conspiracy charge was not

at all credible, and in fact, he also corroborated trial counsel’s testimony that

he would not have plead guilty to the conspiracy charge and would not have

admitted to agreeing with others to sell drugs.

      The court finds trial counsel’s testimony was credible that Horton was

“reasonably informed about the consequences of not accepting the plea

offered by the government and his sentencing exposure, and the alternative

of pleading not guilty and going to trial.” Id. at 755. Trial counsel further

explained to Horton the consequences if he testified at trial and was later

found by the court to have lied. The court finds that even if it was error not to

show the proposed formal plea agreement to Horton, through their ongoing
                                       40
     Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 41 of 43



discussions about the case, Horton was “reasonably informed as to the

terms, risks, and conditions of the [proposed] plea [agreement]”, id., and he

was able to make an informed decision that he would not accept any plea

deal if he had to plead to the conspiracy charge. Trial counsel’s testimony

was also credible in that he told Horton the government would not accept a

plea deal with him only involving the two drug delivery charges, as he

repeatedly stated he wanted to do. Trial counsel further made it clear to

Horton that to be eligible for a reduced sentence under the “safety valve”,

pursuant to 18 U.S.C. §3553(f), if he plead guilty to the conspiracy he would

have to sit down with the government and tell of his involvement with the

case, and Horton was not willing to do this. No doubt that one of the five

requirements a defendant must satisfy to be eligible for a reduced sentence

under §3553(f)’s safety-valve provision is that the defendant must have

“truthfully provided to the Government all information and evidence the

defendant has concerning the offense or offenses that were part of the same

course of conduct or of a common scheme or plan.” See §3553(f)(5).

     Thus, based on the record and the hearing testimony, the court finds

that Horton has failed to show that he was prejudiced by trial counsel’s

performance.



                                     41
        Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 42 of 43



        Accordingly, Horton’s second claim of ineffective assistance of trial

counsel will be denied.



IV.     CERTIFICATE OF APPEALABILITY
        A petitioner may not file an appeal from a final order unless a district or

circuit judge issues a certificate of appealability (“COA”) pursuant to 28

U.S.C. §2253(c). A COA shall not issue unless “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§2253(c)(2). The petitioner must show that “jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists

could     conclude    the   issues   presented     are   adequate    to   deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, a COA

will not issue because Horton has shown neither the denial of a constitutional

right nor that jurists of reason would disagree with this court’s resolution of

his claims.




                                         42
        Case 3:14-cr-00104-MEM Document 690 Filed 04/27/20 Page 43 of 43



V.      CONCLUSION


        Based on the foregoing, the court will DENY Horton’s §2255 motion,

(Doc. 661), and his supplemental motion, (Doc. 679). No COA shall issue.

An appropriate order shall follow.


                                            s/ Malachy E. Mannion
                                            Malachy E. Mannion
                                            United States District Judge
Dated: April 27, 2020
14-104-04




                                       43
